Citation Nr: 1817432	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine as secondary to the service-connected total right hip replacement for cystic disease of right femur (right hip disability).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Specifically, the claim must be remanded to obtain an adequate medical opinion that fully addresses the concept of aggravation in a secondary service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  It is the Veteran's sole contention that his lumbar spine disability has resulted from his service-connected right hip disability.  

The Board notes that although a September 2011 VA examiner found that the Veteran's back disability is unrelated to his service-connected right hip disability, she did not provide an opinion on the question of aggravation, which is an integral aspect of a secondary service connection claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion on the issue of secondary service connection for a low back disability.  The Veteran's file must be reviewed in connection with the opinion.

Specifically, the examiner should provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected right hip disability caused the Veteran's lumbar spine disability? 

(b) Is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected right hip disability AGGRAVATED (i.e., permanently worsened in severity beyond the normal progression) the Veteran's lumbar spine disability? 

**Please address the November 2012 letter from the Veteran indicating that his right hip disability has altered his gait and aggravated his low back condition.  He has experienced severe limping for more than 30 years.

If aggravation is found, the examiner should attempt to quantify the degree of any additional disability resulting from the aggravation.  

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue upon consideration of any additional evidence added to the record since the November 2016 Supplemental Statement of the Case (SSOC), to include CAPRI records dated through December 2017.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




